 KINGSFORDMOTOR CAR COMPANY521this case.In overrulingDenver-Colorado Springs,they assert it to betheir intention to accord dual-function employees the same rights en-joyed by part-time employees.However, with respect to the unitsought by the Pressmen in Case No. 8-RC-4602, my colleagues seem-ingly ignore their own new rule.Here, the pressmen's helper spends20 percent of his time employed in that capacity, yet for some un-explained reason my colleagues are excluding him from the Press-men's unit. If the unit placement rules governing part-time employeesare not to be applied to dual-function employees, as my colleaguessay, I fail to understand why the helper-who clearly is a regular,as distinguished from a casual, employee-should be excluded sinceif he were a part-time employee there is no question but what he wouldbe included."As I would find the unit sought by the Typographical Union inap-propriate, I would dismiss its petition.11Joseph A Goddard Company,83 NLRB 605;R.W. McDonnell and E M Bishopd/b/a Lone Star Boat MfgCo.,94 NLRB 19;Decatur Transfer&Storage, Inc,105NLRB 633;Allstate Insurance Company,109 NLRB 578;Personal Products Corporation,114 NLRB 959E. S. Kingsford,d/b/a KingsfordMotorCar CompanyandTeamsters,Chauffeurs,Warehousemen & Helpers of America,Local No. 328, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen & Helpers of America.Case No. 18-CA-1451.January 8, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed a motion to dismiss thecomplaint or, in the alternative, to reopen the record so that it mightadduce further evidence.The General Counsel opposed the Respond-ent'smotion.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and findsno prejudicial error.The rulings are hereby affirmed.The Board'The motion is deniedThe assertions in the motion are more properly the subjectmatter for considerationat thecompliance stage of this proceedingIt should be empha-sized that the Board'sOrder in this case is directed to the Respondentandits successorsand assigns140 NLRB No. 52. DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas considered the Intermediate Report, the Respondent's motion andthe opposition thereto, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERThe Board hereby adoptsas itsOrder theRecommendedOrder ofthe TrialExaminer.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding brought under Section 10(b) of the National Labor RelationsAct, as amended,29 U.S.C. Sec.151et seq.,herein called the Act, was heardpursuant to notice before Trial ExaminerLee J.Best at Iron Mountain,Michigan,on August 23, 1962, with only the General Counsel of the National Labor Rela-tions Board(herein called the Board)and Teamsters,Chauffeurs,Warehousemen& Helpers of America, Local No. 328,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America(herein called the Union orCharging Party)represented.After receiving due notice of the time and place ofthe hearing,E. S. Kingsford,d/b/a Kingsford Motor Car Company(herein calledthe Respondent)failed and refused to appear.Based upon a charge filed by the Union on June 28,1962,which was dulyserved upon the Respondent on June 30,1962,the General Counsel issued a com-plaint and notice of hearing on July 26,1962,which was duly served upon theRespondent on July 28, 1962, alleging unfair labor practices within the meaningof Section 8(a)(1) and(5) of the Act. On August 16, 1962,the General Counselissued an amendment to the complaint,which was duly served upon the Respondenton August 20, 1962. The Respondent failed to file any answer whatsoever, al-though duly notified pursuant to Sections 10220 and 102.21 of the Board'sRulesand Regulations that,unless such answer to the complaint be filed within 10 daysfrom service thereof,all allegations therein shall be deemed to be admitted to betrue and may be so found by the Board.The principal issue raised by the complaint,as amended,and as to which allpartieswere afforded full opportunity to be heard,to examine and cross-examinewitnesses,adduce evidence,to submit oral argument on the record and to file writ-ten briefs with the Trial Examiner,was whether the Respondent,E. S. Kingsford,d/b/a Kingsford Motor Car Company has since on or about April 2, 1962, con-tinually failed and refused to bargain collectively with The Union as the certifiedexclusive bargaining representative of its employees in an appropriate unit withrespect to wages, hours, and conditions of employment in violation of Section8(a)(1) and(5) of the Act.Upon motion for summary judgment by the General Counsel pursuant to Sec-tions 102.20,102.24, and 102.25 of the Rules and Regulations of the NationalLabor Relations Board, Series 8, as amended,the entire record in the case includ-ing the undisputed sworn testimony of Wallace Gasman(business representative ofLocal No. 328,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America),and as background the entire records in Cases Nos.18-RC-4580 and 18-CA-1253, including all decisions and orders of the Boardtherein,Imake the following:FINDINGS AND CONCLUSIONS1.BUSINESS OF RESPONDENTE. S Kingsford is an individual proprietor doing business as Kingsford MotorCar Company,having his principal places of business at Iron Mountain and Kings-ford,Michigan,where he is engaged in the retail sale and repair of new and usedautomobiles as a franchised dealer for the Ford Motor Company.During thecalendar year 1961 in the course and conduct of his business,theRespondentsold new and used cars and parts and performed services for his customers in anamount valued in excess of$500,000 of which amount sales and services valued inexcess of$50,000 were made and rendered to customers situated outside the StateofMichigan.By reason of such operations,I find that Respondent is and has KINGSFORD MOTOR CAR COMPANY523beenat all timesmaterial hereinengaged in commercewithin themeaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen& Helpers ofAmcrica, Local No. 328,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act,existing in whole or part for the purpose of representing employees in dealing withemployers concerning grievances,labor disputes,wages, rates of pay,hours of em-ployment,and conditions of work.The Appropriate UnitThe Board found in its Decision and Direction of Election in Case No.18-RC-4580 on March 21,1961(not published in NLRB volumes),as stipulatedby the parties, and I find in the instant case that the following employees of the Re-spondent constitute a unit appropriate for the purposes of collective bargaining withinSection 9(b) of the Act:All shop employees at the Employer's Iron Mountain,Michigan, and Kingsford,Michigan, agencies,including parts department employees,excluding all office em-ployees, salesmen,guards, and watchmen,and all supervisors as defined in the Act.III.THE UNFAIR LABOR PRACTICESOn or about December 30, 1960, 11 employees of the Respondent out of a totalof 15 nonsupervisory shop and parts department employees signed applications formembership in the Union along with a separate certificate authorizing the Unionto request recognition as their bargaining agent and to conduct bargaining ne-gotiations in their behalf with the Respondent.Thereupon, Arnold Alsten (secretary-treasurer of the Union) on January 3, 1961, mailed the 11 signed certificates to Re-spondent, and by covering letter informed the Respondent that "a majority of youremployees within a bargaining unit consisting of shop employees have designatedthe Teamsters Union Local No. 328, to represent them in collective-bargainingnegotiations for a working agreement." In reply thereto by letter of January 9,1961, the Respondent notified the Union that it would insist upon an election beingconducted by the National Labor Relations Board before recognizing any collective-bargaining agent to negotiate a working agreement for employees in its shops.Thereupon, the Union filed a representation petition in Case No. 18-RC-4580 onJanuary 10, 1961; but the Respondent refused to sign any agreement for the con-duct of a consent election.On January 21, 1961, the Respondent closed its bodyshop, contracted out the work, and discharged three members of the Union em-ployed therein.Thereafter, on January 27 and February 10 and 11, 1961, Re-spondent discharged three additional members of the Union from employment inits auto parts department.'Following a representation hearing, the Board issueditsDecision and Direction of Election on March 21, 1961, pursuant to which anelection was conducted on April 5, 1961, among 15 eligible employees; 14 votes werecast in the election of which 5 were cast for the petitioner, 4 against the petitioner,and 5 ballots cast by its discharged employees were challenged by the Respondent.Thereupon, the Board directed a hearing on the challenged ballots on May 25,1961, in Case No. 18-RC-4580 in consolidation with the hearing in Case No.18-CA-1253.After the hearing and report thereon by Trial Examiner OwsleyVose, the Board directed its Regional Director to count the challenged ballotsand to prepare and serve upon the parties a revised tally of the ballots cast inthe election.The revised tally of ballots issued on March 27, 1962, shows 10 votescast for the petitioner and 4 votes against the petitioner.As a result thereof, acertification of representation was issued on April 3, 1962, certifying that the Unionhas been designated and selected by a majority of Respondent's employees in theappropriate unit as their representative for the purposes of collective bargaining,and that, pursuant to Section 9(a) of the Act, as amended, that organization is theexclusive representative of all employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.I In Case No.18-CA-1253 the Board found each of these discharges to be discriminationin regard to hire and tenure of employment to discourage membership In a labor organiza-tion in violation of Section 8(a) (3) and(1) of the Act. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy a letter posted by registered mail on April 2, 1962, which was received bythe Respondent on April 3, 1962, the Union requested Respondent to fix a convenientdate for a meeting of the parties to negotiate a working agreement.On April 16,1962, Respondent notified the Union that he would meet a representative of theUnion any day that week in his office at 129 Stephenson Avenue, Iron Mountain,Michigan, and requested confirmation of date and time.Thereupon, the Unionon April 24, 1962, requested that the meeting be held on Thursday or Friday ofthat week or on Monday, April 30, or on Tuesday, May 1, 1962. On April 26,1962, Respondent notified the Union that Mr. Kingsford was absent from the city,but would contact the Union immediately upon his return. In the absence ofsuch promised contact, the Union on May 17, 1962, posted a letter by registeredmail which was received by Respondent on May 18, 1962, requesting that Re-spondent promptly schedule a date for the meeting and agreed to meet on any dateat the convenience of the Respondent.On May 18, 1962, Respondent notifiedthe Union that Mr Kingsford was still out of the city, but expected to return aboutJune 1, and thereupon would contact the Union immediately.By letter of June7, 1962, Respondent notified the Union that Mr. Kingsford had returned to IronMountain, and was then available for a meeting at any time. By letter of June8, 1962, the Union designated that a meeting be held at the office of Respondentin Iron Mountain, Michigan, at 10:30 am. on Tuesday, June 12, 1962.The first and only meeting for negotiations between the parties was held on June 12,1962, in Respondent's office at Iron Mountain, Michigan.The Union was representedby Business Representative Wallace Gasman; and the Respondent was representedby E. S. Kingsford (proprietor) and C. A. Minella (general manager).The Unionproposed as the basis for negotiations a written proposal which had previously beensubmitted by the Union to the Respondent on March 29, 1961; whereupon Respondent,E. S. Kingsford, took the position and made a statement to the effect that he could notgrant any wage increase and would not bargain pending enforcement of the Board'sDecision and Order in Case No. 18-CA-1253 by the United States Court of Appeals,Sixth Circuit (Cincinnati, Ohio), which requires in substance that Respondent ceaseand desist from (a) discouraging membership in the Union by discharging, layingoff, or in any other manner discriminating in regard to hire or tenure of employmentor any term or condition of employment; (b) threatening employees that he will sellor close the business or take other retaliatory action against employees for havingengaged in union activities; (c) threatening employees that he will not sign a con-tract with the Union under any circumstances; (d) in any other manner interferingwith, restraining, or coercing his employees in the exercise of the rights guaranteedin Section 7 of the Act except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition of employ-ment authorized by Section 8(a)(3) of the Act; and also requiring Respondent tomake whole and reinstate certain named employees by reason of discrimination inregard to their hire or tenure of employment. See E.S.Kingsford doing business asKingsfordMotor Car Company,135 NLRB 711.Concluding FindingsAmendment to the complaint issued herein by the General Counsel on August 16,and duly served upon the Respondent on August 18, 1962, specifically alleges:7(a) Commencing on or about April 2, 1962, and continuing to date, and moreparticularly on April 24, 1962, May 17, 1962, and June 12, 1962, the Union hasrequested and is requesting the Respondent to bargain collectively with respectto rates of pay, wages, hours of employment, and other terms and conditions ofemployment, as the exclusive bargaining representative of all the employees ofthe Respondent in the Unit.The Respondent has filed no answer whatsoever to the complaint, and after beingduly notified, failed to appear at the hearing.The complaint is amply supported by theforegoing findings of fact, and under the circumstances of this case, all allegationstherein are deemed to be admitted to be true. Therefore, pursuant to Sections 102.20,102.24, and 102.25 of Rules and Regulations of the National Labor Relations Board,Series 8, as amended, General Counsel's motion for summary judgment is herebygranted; and from the entire record in the case, I find that on or about April 2 or 3,1962, and at all times thereafter, the Respondent refused and continues to refuse tobargain collectively with the Union as the certified exclusive bargaining representativeof all employees in the appropriate unit with respect to wages, hours, and other KINGSFORD MOTOR CARCOMPANY525terms and conditions of employment in violation of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, has a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent on and since April 2 or 3, 1962, engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (5) and (1)of the Act, it will be recommended that the Respondent cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent has at all times since April 2 or 3, 1962, in violationof Section 8(a)(5) of the Act, refused to bargain with the Union as the dulycertified exclusive bargaining representative of its employees for the purposes of col-lective bargaining, it will be recommended that, upon request, the Respondent shallbargain in good faith with such representative with respect to wages, hours, and otherterms and conditions of employment, and if an understanding is reached embodysuch understanding in a signed agreement.Upon the basis of the foregoing findings of fact and the entire record in the case, Imake the following -CONCLUSIONS OF LAW1.Teamsters,Chauffeurs,Warehousemen&Helpers of America, Local No. 328,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, is a labor organization within the meaning of Section 2(5) ofthe Act, whichis and has been at all times material to this case the duly certified exclusive bargainingrepresentative of Respondent's employees in the unit herein found to be appropriatefor the purpose of collective bargaining.2.By refusing to bargain collectively in good faith with the Union as the exclusivebargaining representative of his employees in such appropriate unit onApril 2 or 3,1962, and at all times thereafter to date, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law, and the entire record in thecase, I issue the following:RECOMMENDED ORDERE. S. Kingsford, d/b/a Kingsford Motor Car Company, its agents, supervisors,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Teamsters, Chauffeurs, Warehousemen &Helpers of America, Local No. 328, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, as the duly certified exclusive bar-gaining representative of all employees in the unit herein found to be appropriatefor the purposes of collective bargaining.(b) In any manner interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities except to the extentthat such right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a) (3).2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Upon request, bargain collectively in good faith with Teamsters, Chauffeurs,Warehousemen & Helpers of America, Local No. 328, international Brotherhood cfTeamsters, Chauffeurs, Warehousemen & .1cielpers of America, as the exclusive bar-gaining representative of its employees in the appropriate unit; and if an under-standing is reached embody such understanding in a signed agreement. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at each of its agencies or places of business in Iron Mountain and Kings-ford,Michigan, copies of the attached notice marked "Appendix." 2Copies of suchnotice, to be furnished by the Regional Director for the Eighteenth Region, shall,after being duly signed by the Respondent or his authorized representative, be postedby the Respondent immediately upon receipt thereof, and maintained for a period of60 consecutive days from posting in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Eighteenth Region in writing, within 20days from receipt thereof, what steps the Respondent has taken to comply with thisRecommended Order.32 If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a TrialExaminer"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted the words "Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order" for the words "Pursuant to a Decision and Order."3If this Recommended Order is adopted by the Board, this provision shall be modifieddays from the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify our employees that:WE WILL, upon request, bargain collectively in good faith with Teamsters,Chauffeurs,Warehousemen & Helpers of America, Local No. 328, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive bargaining representative of all our employees in theunit found by the Board to be appropriate for the purposes of collective bar-gaining, and, if an understanding is reached, embody such understanding in asigned agreement.The appropriate unit is:All shop employees at our Iron Mountain, Michigan, and Kingsford,Michigan, agencies, including parts department employees, excluding alloffice employees, salesmen, guards, and watchmen and all supervisors asdefined by the Act.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form, join, or assist the afore-said Union or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3) of the Act, asamended.E. S. KINGSFORD, D/B/A KINGSFORDMOTOR CAR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 316Federal Building,Minneapolis 1, Minnesota, Telephone No. 339-0112, Extension2601, if they have any question concerning this notice or compliance with itsprovisions.